Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
This is the Notice of Allowance for application number 16/798,957 TRACK FOR SEAT filed on 2/24/2020.  Claims 1, 5-9 and 12-15 are allowed.  


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach wherein the body of the inner guide is a metal sheet cut to form at least the complementary part and the guiding opening, the cut sheet metal of the inner guide is folded having, along the sliding axis, a U-shaped section, including a first section part bearing the at least one attachment part with the mounting opening, wherein the attachment part is bearing on said vertical lateral wall of the first rail, wherein the attachment member passes through the mounting opening and is configured to provide the at least one second anchoring point; a second section part, offset laterally along a direction perpendicular to the sliding axis of the track, bearing the at least one guiding opening and the complementary part received in the assembly opening on the horizontal upper wall, and configured to provide the at least one first anchoring point; and a third section connecting the first section part and the second section part to the lower part thereof, wherein the guiding system comprises an outer guide, outside the cavity, secured to the first rail, and comprising at least one guiding opening for the at least one locking member, and wherein the guiding opening for the outer guide and the guiding opening for the inner guide respectively provide the guiding of the at least one locking member following two positions offset along the longitudinal axis of the at least one locking member, on both sides of the vertical lateral wall of the first rail, inside and outside said cavity, the guiding opening for the outer guide and the guiding opening for the inner guide being oriented for inclining the longitudinal axis of said at least one locking member at said angle alpha in combination with track for an automotive vehicle seat having a first upper rail and a second lower rail mounted for sliding movement relative to each other along a sliding axis, that define the first and second rails defining a cavity between them; the first rail has a horizontal upper wall, and a vertical lateral wall extending downward from the upper wall, a bolt comprising at least one locking member movable from a locked position in which the at least one locking member immobilizes the first rail and the second rail relative to each other, and an unlocked position in which the at least one locking member allows the first rail and the second rail to slide relative to each other, said at least one locking member having a longitudinal axis which is inclined relative to the horizontal upper wall by an angle a less than 45°, said at least one locking member going through said vertical lateral wall; and a guiding system for the at least one locking member between the [[first]] locked position and the second unlocked position, the guiding system being secured to the first, upper, rail; wherein the guiding system comprises an inner guide, arranged inside the cavity and secured to the first rail wherein the inner guide comprises a body with a guiding opening configured in order to allow the guiding of the at least one locking member between the locked position and the unlocked position and wherein the inner guide is anchored on the first, upper, rail near at least one first anchoring point on the horizontal upper wall for which the first rail has at least one assembly opening receiving as insert a complementary assembly part from the body of the internal guide, wherein the assembly part extends the body above the guiding opening; at least one second anchoring point, with a position laterally offset relative to the at least one first anchoring point for which the body of the inner guide has at least one attachment part extending the body above below the guiding opening, and fixed to the first rail, the attachment part having a mounting opening, wherein the inner guide is secured to the vertical lateral wall of the first rail by an attachment member passing through the at least one mounting opening and a corresponding opening of the first rail near the second anchoring point.

Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to SPE Jonathan Liu at 571-272-8227.   Any inquiry of a general -nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.  


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        12/29/21